DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.
Applicant’s election of Group I (claims 1-3) in the reply filed on 9/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura et al. (JP 2011065797 A) (English machine translation provided herein) and as evidenced by Haruta et al. (JP 2015023015 A) (English machine translation provided herein).
As evidenced by Haruta, carboxymethylcellulose having an etherification degree of 40 mol/C6 is the equivalent of carboxymethylcellulose having an etherification degree of 0.1 to 0.3 because this is the point in which carboxymethylcellulose becomes insoluble in water (Haruta; machine translation; [0024]).
Regarding claim 1, Omura discloses a method for manufacturing a non-aqueous electrolytic power storage device (Omura; machine translation; [0001], [0065]), the method comprising: preparing a mixture paste in which an active material particle (Omura; [0075]; carbon powder), a binder (Omura; [0075]; SBR), and carboxymethylcellulose (Omura; [0075]; CMC-Na) are mixed in an aqueous solvent (Omura; [0075]); applying the mixture paste to a current collector (machine translation; [0070]); and drying the mixture paste that is applied to the current collector (machine translation; [0070]), wherein a proportion of carboxymethylcellulose having an etherification degree of 40 mol/C6 or less (Omura; [0075]; DS of 0.19) is 1.0 wt% in terms of a solid content fraction in the mixture paste (see table produced below with data derived from Example 1 of Omura; [0075]) which is within the claimed range of 0.5 wt% or more.
Component
Total Amount (g)
Solid Amount (g)
Active Material Particle (Carbon Powder)
98
98
Binder (SBR)
2
0.97
Carboxymethylcellulose
100
1


Regarding claim 2, Omura discloses all the limitations of the method for manufacturing a non-aqueous electrolytic power storage device above and further discloses wherein the proportion of the carboxymethylcellulose having the etherification degree of 40 mol/C6 or less is 1.0 wt% in terms of a solid content fraction in the mixture paste (see table produced above with data derived from Example 1 of Omura; [0075]) which is within the claimed range of 15 wt% or less.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (JP 2011065797 A) (English machine translation provided herein) and as evidenced by Haruta et al. (JP 2015023015 A) (English machine translation provided herein) as applied to claim 1 above.
Regarding claim 3, Omura discloses all the limitations of the method for manufacturing a non-aqueous electrolytic power storage device above and further discloses wherein the preparing of the mixture paste may include preparing the mixture paste in which the active material particle and the binder are mixed in the aqueous solvent, and then mixing carboxymethylcellulose having the etherification degree of 40 mol/C6 or less into the mixture paste (Omura; [0054], [0075]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to mix the components in the method of Omura in the order as claimed because it is a known order suitable for the intended purpose of manufacturing a non-aqueous electrolytic power storage device and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/
Examiner, Art Unit 1724                 

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759